ShHMI-O/
                                                                                                          1228363-A
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                          I- ZG - IS                                            Transmitted 2/19/2015 5:05:24 PM
                                                                                  Accepted 2/20/2015 10:10:37 AM
               »Y:,„fO                   Cause No,1228363-A
                                                                                                        ABEL ACOSTA
                                                                                                               CLERK


Chan Wing Lau                                                                               RECEIVED
                                                                               COURT OF CRIMINAL APPEALS
           Applicant                                                                        2/20/2015
                                                                                  ABEL ACOSTA, CLERK
vs.
                                                   §             In the Court of CriminalAppeals
                                                                  of the: S tate of Texas
The State of Texas
           State




           MOTION 1QR RE0QNSIBERATIQN SUA SP0NTE

To the Honorable Court of Criminal Appeals:

      Now comes the Applicant, Chan Lau,, and moves the court to set aside the judgment of the

Court denying Applicant's post-conviction Writ ofHabeas Corpus rendered and entered hefeih

on or about the 26th day of November, 2014, and -give: reconsideration to this cause; for the

following reasons, to wit: In violation of Article 11.07 (3;)(c) ofthe Texas Code 6f Criminal

Procedure, the 351st Judicial District Court failed to transmit all ofthe existing record: in this

Cause to the Court of Criminal Appeals. The omission ihciuded evidence supporting Applicant's,

claims. Attorney for Applicant verified with the Court of Criminal Appeals on December 19,

2014, that.this portionof the record was absent from those records transmitted to: this Court.by

the,351st Judicial District Court. Applicant states that the name^&f%e:o;.p^o"sing;cpunsje'i in this
cause is Andrew J. Smith, and he residesvih, Harris County,;Texas,

        Subsequently, counsel for Chan Lau, Ashiey Burles6h5 drafted;aMotion forvRehearihg,

filed it with the Texas Criminal Court of Appeals.onJanuaryS, 2015, andraisedffiisissue,

However, counsel laterdiscovered thatthe omitted evidence: Siscussfed above was inadvertently

left out ofhis Motion for Rehearing.



                                                                         ileot©mc
                                                                            rot©